Calhoon, J.,
delivered the opinion of the court.
We would not reverse for the refusal to give the eleventh instruction asked by the defendant. It does not conform to that in Ammons v. State, 89 Miss., 369 (s.c., 42 South. Rep., 165). That contains the words “after free consultation with his fellows.” This does not, and, besides containing an improper reference to the court, might imply to a juror that his own view must be held to, regardless of argument from those on the panel who might differ from him. Little v. People, 157 Ill., 153 (42 N. E., 389). Instructions of this nature should be carefully guarded, so as not to foster prejudice or encourage obstinacy.
The assistant attorney-general, however, very commendably and properly admits error in the giving of the third and fourth instructions for the state, and we think for this the ease should be, and it is,

Reversed and remanded.